Title: To George Washington from Jonathan Trumbull, Jr., 23 January 1797
From: Trumbull, Jonathan, Jr.
To: Washington, George


                        
                            Dear sir 
                            Lebanon 23d Janry 1797
                        
                        You will pardon me—I am persuaded you will—for troubling you with an
                            affectionate, ‘tho unimportant Letter: unimportant as to business—not so, as it respects my
                            feelings.
                        I have been promising myself the pleasure of seeing you in the course of this
                            Winter, and presenting to you in person, my respects and my regrets; but, the severity of the
                            season, with some other circumstances, I find will prevent me. My regrets you have long
                            since known, on the subject of your leaving the Goverment, while the event was in
                            contemplation only—all my feelings on the actual occasion you cannot know. it is not in my
                            power to convey them to you; nor, was it in my power, would it be of any real importance to
                            do it. Some of the consequences which I have heretofore ventured to present to your View in
                            contemplation, have already been experienced, in the late hardly contested Election for your
                            Successor. Would to Heaven! that this might be the only Evil we shall have to encounter in
                            this Event—circumstances however, almost forbid us the Hope. But Providence is Wise—and to
                            its disposals, I shall endeavour to bow, with profound submission & acquiescence.
                        
                        Be assured Sir! that, in every situation in which you may be placed, my most
                            respectfull Regards & Veneration will ever attend you. in your retreat from the
                            Cares of Business, my warmest benedictions, will accompany you—and, in the Bosom of your
                            long wished for retirement, may you be favored with every enjoyment your fondest wishes may
                            suggest—And further—I most devoutly pray Heaven to grant, that no evil Demon of Discord may
                            be suffered to arise and agitate the Peace & Happiness of our Country, so as again
                            to dragg you from your pleasing Quiet & repose!! But—of this event, I am far—too far
                            alas, from being confident.
                        May I pray you Sir! to commend my very respectfull Regards to Mrs Washington.
                            participating as she does in your wishes for retirement, may she also participate with you
                            in the enjoyments of Tranquility & repose in your Retreat.
                        With all the sincerity of my wonted Attachment, I bid you a happy Adieu!! and
                            beg leave to add—that I am—Dear Sir! Your real & Affectionate Friend &
                            ever devoted hume Servant
                        
                            Jona. Trumbull
                            
                        
                    